Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 2/10/2022. 
Claims 1-20 are pending.
Response to Arguments

 Applicant's arguments with respect to claim limitation “detect a first event corresponding to a weight change on the weight sensor, when a quantity of the item is removed from the weight sensor” recited in claim 1 have been fully considered but they are not persuasive.  Applicants contend the combination of Hahn, Shiee and Nazarian does not teach the claimed feature above (Applicants’ Remarks dated 2/10/2022, p. 11).  However, the Examiner respectfully disagrees.  FIG. 17 of Hahn illustrates determining a quantity change (by adding or removing items on the shelf) of the first type of item when comparing the weight value after the occurrence of the event with the based value (the weight value before the event).  FIG. 1 of Hahn illustrates weight sensor data measured by 112s changing because the user may remove the items 106 from the shelf.
Regarding applicant’s argument on page 11 of the remarks that Hahn does not disclose determining a weight decrease amount corresponding to the weight decrease on the weight sensor, FIG. 1 and 6 with column 19 lines 30-33 of Hahn describe that while a negative weight change value may indicate a decrease in the weight indicative of pick of an item 106 from the inventory location.
Regarding applicant’s argument on page 11 of the remarks that the combination of Hahn, Shiee and Nazarian does not does not disclose determining an item quantity value by identifying the closest integer to the rounded result, FIG. 17 of Hahn illustrates determining an item quantity value by dividing the weight change value by the weight per item.  Furthermore, FIG. 11 and column 28 lines 6-11 of Shiee clearly describe the concept of rounding the quotient value to the nearest whole number as the quantity of the item.

Regarding applicant’s argument on page 14 of the remarks that the combination of Hahn, Shiee and Nazarian does not does not disclose if it is determined that the result is within the first threshold range from the item quantity value, determine that a quantity of the item with the amount of the item quantity value is removed from the weight sensor, FIG. 6 and 18 with the corresponding paragraphs [e.g. column 16 lines 45-51 and column 48 lines 5-23] of Hahn already describe determining whether the weight change exceed a threshold to determine the occurrence of an event and FIG. 17 of Hahn illustrates determining a quantity change (by adding or removing items on the shelf) of the first type of item when comparing the weight value after the occurrence of the event with the based value (the weight value before the event).  Furthermore, FIG. 2 and 4 with paragraph [0013 and 0016-0017] of Nazarian clearly describe if the determined inventory is within a threshold that maintains a desired sales rate, determine in real-time the unit of the product has been removed.
Regarding applicant’s argument on page 14-15 of the remarks that the combination of Hahn, Shiee and Nazarian does not does not disclose “if it is determined that the result is not within the first threshold range from the item quantity value….”, FIG. 2 and paragraph [0013 and 0016-0017] of Nazarian describe if the determined inventory (i.e. quantity of items on the shelf) is lower than a threshold that maintains a desired sales rate, the system is restocking the items into the shelf.  Furthermore, FIG. 3-4 and paragraph [0033-0036] of Nazarian state comparing a weight change pattern [e.g. the real-time quantity on the shelf is changing by removing at least one item at 406] in the first signal [e.g. a sale rate] with weight change patterns of sale rate from a training dataset comprising a set of historically observed signals [e.g. [0034]; record 302 can be for anytime a customer removes a product from a shelf] for generating machine learning models at 316, FIG. 3-4 of Nazarian further illustrate each signal of the training dataset in 304 is associated with a quantity of the item being removed from the weight sensor; 316-326 in FIG. 3 of Nazarian illustrate finding a particular signal [e.g. sale rate model] from the training 
Applicants contend that Hahn, Shiee and Nazarian alone and in combination, do not suggest or show a motivation for modifying the reference or to combine the reference teachings (Applicants’ Remarks dated 2/10/2022, p. 15-16). However, the Examiner respectfully disagrees, even if the suggestion for combination is not particularly specified in either Hahn, Shiee or Nazarian the question in the test for combining references in a section 103 rejection is not solely relied on what the individual reference expressly teaches.  In re McLaughlin, 170 USPQ 209-213:
"It should be too well settled now to require citation or discussion that the test for combining references is not what the individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper."

            Therefore, even though neither Hahn, Shiee nor Nazarian taken singularly for claims 1, 7-8, and 14-15, suggests the combination as claimed, the combination of Hahn, Shiee and Nazarian, for claims 1, 7-8, and 14-15, taken as a whole would have been obvious to one of ordinary skill in the art as previously set forth in the last office action. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (US 10007892 B1) in view of Shiee et al (US 10384869 B1) and Nazarian et al (US 20180285902 A1).
            Regarding claim 1, 8 and 15, Hahn discloses a system/method [e.g. FIG. 1] comprising: a weight sensor [e.g. weight sensor 112] configured to: measure a weight of at least one of an item [e.g. items] positioned on the weight sensor; and generate a first signal [e.g. FIG. 2; determine  indicative of the weight of the at least one of the item; a weight server [e.g. FIG. 7-8] operably coupled with the weight sensor and comprising a processor [e.g. processor] configured to: detect a first event [e.g. FIG. 17; 1718] corresponding to a weight change [e.g. weight change] on the weight sensor, when a quantity of the item is removed from the weight sensor [e.g. a quantity of a type of item added to or removed from the inventory location may be determined]; determine a weight decrease amount corresponding to the weight decrease on the weight sensor [e.g. weight change because of the item removed]; calculate a result from dividing the weight decrease amount over a unit weight of the item [e.g. FIG. 17; 1724]; determine an item quantity value by identifying the integer to the result [number of the item is an integer]; determine whether the result is within a first threshold range [e.g. FIG. 18; determining weight change exceed a threshold for the event data] from the item quantity value; if it is determined that the result is within the first threshold range from the item quantity value, determine that a quantity of the item with the amount of the item quantity value is removed from the weight sensor [e.g. a quantity of a type of item added to or removed from the inventory location may be determined]; it is noted that Hahn differs to the present invention in that Hahn fails to explicitly disclose the detail of determining quantity of the items.
              However, Shiee teaches the well-known concept of determining an item quantity value by identifying the closest integer to the rounded result [e.g. the quotient value may be rounded to the nearest whole number for determining the quantity of the items].
              Moreover, Nazarian teaches the well-known concept of; if it is determined that the result is within the first threshold range [e.g. FIG.4; minimum threshold for the on-0shelf inventory] from the item quantity value, determine that a quantity of the item with the amount of the item quantity value is removed from the 
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor system for an inventory location disclosed by Hahn to exploit the well-known product distributing system taught by Shiee and the well-known monitoring a shelf inventory of a product technique taught by Nazarian as above, in order to provide improved operation of the facility [See Shiee; column 4 lines 30-40] and updating machine-learning models to improve estimates over time [See Nazarian; abstract].
            Regarding claim 7 and 14, Hahn, Shiee, and Nazarian further disclose the first event is defined as when a weight change [e.g. Hahn and Nazarian: weight change detected by the weight sensors] over a threshold weight [e.g. Nazarian: FIG. 4] is experienced by the weight sensor.
Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks et al (US 20180114184 A1).
Gopal et al (US 10810540 B1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.